      Case 3:18-cv-00425-RDM Document 112 Filed 08/17/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                            : CIVIL ACTION NO. 3:18-CV-425
              Plaintiff,                    : (JUDGE MARIANI)

              V.

POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

              Defendants.

                                ~          ORDER

       AND NOW, THIS       J/J 1DAY OF AUGUST 2021, upon consideration of the
                           I


Motion in Limine of Defendant, Pocono Mountain Regional Police Officers Association

("Association") (Doc. 69) and all relevant documents, for the reasons set forth in the

separately filed Memorandum Opinion , IT IS HEREBY ORDERED THAT the Motion in

Limine of Defendant, Pocono Mountain Regional Police Officers Association ("Association")

(Doc. 69) is DENIED.




                                                   R be . anan1
                                                   United States District Judge
